                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                     4:18CR3070
                       Plaintiff,
                                                           GOVERNMENT’S BRIEF IN
       vs.                                              RESPONSE TO MELTON’S MOTION
                                                          TO SUPPRESS EVIDENCE AND
JOSEPH L. MELTON,                                       STATEMENTS, AND REQUEST FOR
                                                            EVIDENTIARY HEARING
                       Defendant.

                                              Introduction

       COMES NOW the United States of America, Plaintiff, and provides the following

response to Defendant Joseph L. Melton’s (hereafter “Melton”) motion to suppress (Filing No.

34), and supporting brief (Filing No. 35).

                                              Background

       The Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) conducted a

qualification inspection on Leadfoot, LLC (Leadfoot) located in Holdrege, Nebraska, and the

company was subsequently approved as a licensed manufacturer of firearms on December 11,

2013. (Filing No. 35 at ECF pp. 9, 10, 34). Melton runs the day-to-day operation and maintains

the required records of Leadfoot, which primarily manufacturers silencers. Id. at 10, 35. In early

May 2017, ATF received information regarding Melton and his operation of Leadfoot. The

concerns addressed issues regarding the National Firearms Act (NFA), straw purchases, and the

general conduct of business. Id. at 31, 33.

       On August 24, 2017, Industry Investigations Investigators (IOI) Kubert and Vickers, with

the assistance of Special Agents Shelton and Sorenson, attempted an unannounced compliance

inspection at Leadfoot. Id. at 8, 35. The agents initially went to the front door of the business,

but it was locked, and knocking did not yield a response. Id. IOI Kubert attempted to contact
Melton at 8:37 a.m., but had to leave a voicemail. Id. Melton promptly returned the call at 8:45

a.m.. Id. IOI Kubert explained they were at Leadfoot to conduct a compliance inspection, but

Melton claimed he was in Aurora, Colorado, and would not be back for another week. Id.

       IOI suggested that Robert Dahlgren, Melton’s business partner, could be present during

the inspection, but Melton indicated Dahlgren had nothing to do with the business, and was a

business partner. Melton wanted to reschedule, which the agents indicated they would do if they

received verification from Melton that he was actually in Colorado. Melton was asked to text a

picture of a mountain or unique landmark. Id. Melton did not immediately respond, so the

officers made additional attempts to locate Melton around Holdrege. Id. at 8, 9, 35. The agents

also left a message for Dahlgren. Id. at 8.

       Dahlgren returned the agents’ call at 12:51 p.m. He indicated he did not have a key to the

premises, but told the officers he would instruct Melton to call them back. Dahlgren called the

officers back at 1:37 p.m., and was surprised that Melton had not returned the agents’ call. He

reported that Melton told him he was on his way to Colorado, and that the inspection had been

rescheduled. Upon being advised that this conflicted with what the agents knew, Dahlgren said

he would get Melton to call them. Id. at 9.

       Melton eventually called IOI Kubert at 2:03 p.m. He admitted he was not in Colorado,

but that he panicked and went to his sister’s house in Lexington when the officers called about

the inspection. Melton claimed his “paperwork is all fucked up,” and his “records were a mess,”

and he was concerned that ATF was going to throw him in jail. Id. at 9, 35. The inspection

began at 3:15 p.m., and concluded the next day on August 25. Id. at 35.

       IOI Kubert reviewed the preliminary findings of the inspection with Melton on

September 1, 2017. Id. at 15, 35-36. A closing conference was held with Melton on November



                                                2
7, when a Report of Violations was issued and corrective actions were discussed. IOI Kubert

further advised Melton that the inspection could result in a warning conference or revocation.

       The inspection resulted in 18 violations of federal code and statutes:

       1.  Willfully obstructing ATF’s right of entry to conduct a compliance inspection;
       2.  Falsification of required records;
       3.  Conduct of business away from the licensed premises;
       4.  False statements and representation made by the licensee with respect to any
           information or records required by the Gun Control Act;
       5. Failure to document the transfer of a firearm to a nonlicensee on ATF F 4473;
       6. Failure to conduct a NICS check prior to the transfer of a firearm;
       7. Failure to maintain an accurate Record of Firearms Manufactured or Otherwise
           Acquired;
       8. Failure to maintain an accurate Manufacturer’s Firearms Disposition Record;
       9. Failure to apply required markings on firearms manufactured;
       10. Failure to register silencers manufactured;
       11. Failure to retain NFA registration documents on file for NFA weapons in inventory;
       12. Unlawful possession of an NFA Weapon that is not identified by a serial number;
       13. Receipt of a weapon transferred in violation of the provisions of the NFA; Possession
           of an NFA weapon not registered to the possessor in the National Firearms
           Registration and Transfer Record (NFRTR);
       14. Failure to submit the Annual Firearms Manufacturing and Exportation Report
           (AFMER), ATF F 5300.11;
       15. Failure to post and have available the license at the business premises;
       16. Failure to complete ATF F 4473 in accordance to the directions on the form;
       17. Error on Section A of ATF F 4473; and
       18. Failure to properly record the document used to verify the identity of transferee.

(Filing 35, pp. 17-28). IOI Kubert encouraged Melton to address the corrective actions and

recordkeeping deficiencies. Id. at 16, 36. The corrective actions were not completed. Id. at 36.

Melton surrendered several silencers that formed the basis of some of the violations on

November 8, 2017. Id. at 35, 36.

       A two-count indictment was filed on June 20, 2018, charging Melton with one count of

receipt or possession of an unregistered firearm, in violation of 26 U.S.C. §§ 5841, 5861(d), and

5871, and one count of receipt or possession of a firearm unidentified by serial number, in

violation of 26 U.S.C. §§ 5861(i) and 5871. (Filing No. 1). Melton now seeks to suppress all



                                                3
evidence obtained as a result of the August 24, 2017, inspection. He claims the agents were

required to obtain a warrant pursuant to the Gun Control Act of 1968 (GCA) and the Fourth

Amendment because they had reasonable cause to believe that Melton was in violation of the

recordkeeping requirements of the GCA prior to the inspection. He further argues that ATF was

required to obtain, at minimum, an inspection warrant. (Filing 35, pp. 1-6). As discussed below,

Melton’s constitutional rights were not violated in light of ATF’s authority under 18 U.S.C. §

923(g)(1)(B).

                                            Argument

I.     The warrantless compliance inspection complied with the GCA, and therefore, did
       not violate the Fourth Amendment.

       A. The Fourth Amendment

       The Supreme Court has long recognized that the Fourth Amendment’s prohibition on

unreasonable searches and seizures is applicable to commercial premises, as well as to private

homes. See v. City of Seattle, 387 U.S. 541, 543, 546 (1967). See also United States v. Long,

797 F.3d 558, 565 (8th Cir. 2015). An owner or operator of a business thus has an expectation of

privacy in commercial property, which society considers to be reasonable. See Katz v. United

States, 389 U.S. 347, 361 (1967). See also United States v. Lewis, 864 F.3d 937, 941-42 (8th

Cir. 2017). “This expectation exists not only with respect to traditional police searches

conducted for the gathering of criminal evidence but also with respect administrative inspections

designed to enforce regulatory statutes.” New York v. Burger, 482 U.S. 691, 699-700 (1987)

(citing Marshall v. Barlow’s, Inc., 436 U.S. 307, 312-13 (1978)).

       An expectation of privacy in commercial premises, however, is different from, and

indeed less than, a similar expectation in an individual’s home. See United States v. Perry, 548

F.3d 688, 691 (8th Cir. 2008) (quoting Burger, 482 U.S. at 700). This expectation of privacy is

                                                 4
particularly attenuated in commercial property employed in “closely regulated” industries. See

Burger, 482 U.S. at 699 (citing Marshall, supra) (“[c]ertain industries have such a history of

government oversight that no reasonable expectation of privacy could exist for a proprietor over

the stock of such an enterprise.” (citation omitted)).

       B. The inspection was lawful under the GCA.

       Section 923(g) provides that ATF has the authority to conduct a warrantless inspection of

a licensee’s inventory and records, specifically:

         B) The Attorney General may inspect or examine the inventory and records
         of a licensed importer, licensed manufacturer, or licensed dealer without
         such reasonable cause or warrant--

               (i) in the course of a reasonable inquiry during the course of a criminal
               investigation of a person or persons other than the licensee;

               (ii) for ensuring compliance with the record keeping requirements
               of this chapter--

                     (I) not more than once during any 12-month period; or

                     (II) at any time with respect to records relating to a firearm
                     involved in a criminal investigation that is traced to the licensee;
                     or

               (iii) when such inspection or examination may be required for
               determining the disposition of one or more particular firearms in the
               course of a bona fide criminal investigation.
18 U.S.C. § 923(g)(1)(B) (emphasis added). The section specifically at issue here is

§ 923(g)(1)(B)(ii)(I), which authorizes an annual compliance inspection without a warrant. See

United States v. Louis, 559 F. 3d 1220, 1228 (11th Cir. 2009) (noting that firearm’s dealers must

submit to periodic, indeed surprise, inspections and investigations by the ATF and other law

enforcement of their business practices under 18 U.S.C. § 923(g)(1)(B)(ii)).

       A plain reading of the statute authorizes an inspection of licensed manufacturers and

dealers once a year without requiring reasonable cause to believe the licensee is not complying

                                                    5
with the law, and without requiring a warrant. ATF conducted a qualification inspection when

Melton first applied for his federal firearms license in December of 2013, and conducted no other

inspections until the one at issue in this case on August 27, 2017. (Filing No. 35 at ECF p. 10)

Since more than a year had elapsed since the previous inspection, ATF was authorized under the

statute to conduct the inspection without needing reasonable cause to believe Melton was not

complying with the law, and without a warrant. The silencers that Melton illegally possessed

were discovered during the course of that inspection. “Nor do we think that this administrative

scheme is unconstitutional simply because, in the course of enforcing it, an inspecting officer

may discover evidence of crimes, besides violations of the scheme itself.” Burger, 482 U.S. at

716.

       The statute which authorized the inspection has been upheld by the Supreme Court. In

Biswell, the Supreme Court noted that when a federally licensed gun dealer chooses to engage in

this pervasively regulated business, it does so knowing that his business records, firearms, and

ammunition will be subject to warrantless compliance inspections under the GCA. Biswell, 406

U.S. at 316-17 (pursuant to the authorized procedures under 18 U.S.C. § 923 of the GCA, the

warrantless search and seizure of weapons at a licensed dealer’s gun shop did not violate the

Fourth Amendment). See also Burger, 482 U.S. at 700-01 (1987) (acknowledging the vitality of

Biswell’s exception to the warrant requirement for inspection of commercial premises in a

pervasively regulated industry such as guns).

       C. Melton’s argument that a warrant was required is misplaced.

       The crux of Melton’s argument is his claim that when there may be reason to believe that

a licensee is not complying with the law, authorities are forbidden from completing an annual

compliance inspection under § 923(g)(1)(B)(ii)(I), and can only inspect after seeking a warrant



                                                 6
as authorized under § 923(g)(1)(A). Melton contends that for an inspection to take place under §

923(g)(1)(B)(ii)(I), “[t]here cannot be reasonable suspicion that the licensee has violated that

GCA.” (Filing No. 35 at ECF p. 4) Melton’s argument is based on a misinterpretation of the

statute, and there are a few reasons to reject it. First, Melton’s argument is contrary to a plain

reading of the statute. In support of his argument, Melton cites the preceding subsection,

§ 923(g)(1)(A). Section 923(g) provides for several alternative grants of authority to conduct an

inspection. One of the authorized methods to conduct an inspection, under § 923(g)(1)(A), is to

seek a warrant when there is reasonable cause to believe a violation has occurred. The statute,

however, provides for additional legal means of conducting an inspection “without such

reasonable cause or warrant” under § 923(g)(1)(B). A plain reading of the statute shows that

there are alternative legal justification for conducting the inspection, either with a warrant, or in

some cases without requiring a warrant. The inspection at issue in this case was conducted under

§ 923(g)(1)(B)(ii)(I), which may be done “without such reasonable cause or warrant … .” There

is simply nothing in the statute forbidding inspectors from completing the annual compliance

inspection under § 923(g)(1)(B)(ii)(I) simply because they have reason to believe the licensee is

not complying with the law. Melton misreads a grant of authority under the statute as a

limitation.

       The second reason why Melton’s argument should be rejected is because it leads to

absurd results. Melton’s interpretation is such that when there may be reason to believe that a

licensee is not complying with the law, authorities are forbidden from completing an annual

compliance inspection under § 923(g)(1)(B)(ii)(I), and must only seek a warrant as authorized

under § 923(g)(1)(A). Melton’s interpretation would mean that law-abiding licensees have a

lesser expectation of privacy than those who are known to be violating the law. According to



                                                  7
Melton, one would gain greater legal protection because they are violating the law. This absurd

implication shows that Melton’s interpretation frustrates the plain meaning of the statute. The

Supreme Court rejected an argument in Burger, albeit while considering a different statute, in

part because it too would yield a similar absurd result.

       The purposes of maintaining junkyards in the hands of legitimate
       businesspersons and of tracing vehicles that pass through these businesses,
       however, also are served by having the officers examine the operator’s
       inventory even when the operator, for whatever reason, fails to produce the
       police book. Forbidding inspecting officers to examine the inventory in this
       situation would permit an illegitimate vehicle dismantler to thwart the purposes
       of the administrative scheme and would have the absurd result of subjecting his
       counterpart who maintained records to a more extensive search.

Burger, 482 U.S. at 716.

       The third reason why Melton’s interpretation should be rejected is because it lacks

support in the case law. The ATF routinely conducts inspections of licensees nationwide, and

has done so for many years. Even though such inspections have happened often, Melton cites no

cases that support his interpretation of the statute. On the contrary, in United States v. Aiudi, 835

F.2d 943 (1st Cir. 1987), both ATF and local law enforcement had received information that

Aiudi was violating the law. ATF received information “that Aiudi was dealing in stolen

firearms, knowingly dealing with convicted felons and failing to properly record his transactions.

The ATF also had reason to believe that Aiudi illegally possessed and intended to sell several

machine guns and stolen handguns.” Aiudi, 835 F.2d at 944. The inspection of Aiudi’s records,

and the seizure of his firearms, was upheld under the annual, warrantless, compliance inspection

under § 923(g). See also Giragosian v. Bettencourt, 614 F.3d 25 (1st Cir. 2010) (annual

compliance inspection completed at the request of local law enforcement).

       Giragosian asserts that Bettencourt’s search did not qualify as a lawful
       compliance inspection because he acted on a local police department’s request.
       The argument fails. Section 923 does not prohibit an ATF officer from

                                                  8
       conducting an inspection at the request of local law enforcement, nor is there
       any reason to think that Congress intended to prevent ATF officers from
       carrying out compliance inspections when they have a particular reason to
       be concerned that violations might exist.

Id. at 30 (emphasis added). “Nor do we think that this administrative scheme is unconstitutional

simply because, in the course of enforcing it, an inspecting officer may discover evidence of

crimes, besides violations of the scheme itself.” Burger, 482 U.S. at 716.

II.    Melton’s statements to law enforcement should not be suppressed.

       While he does not argue for suppression of statements in his brief, Melton’s motion to

suppress alleges that his statements should be suppressed. (Filing No. 34) In his motion, Melton

asserts two grounds for the suppression of his statements. First, Melton states that the inspection

was unlawful, and so his statements during the course of the inspection were “fruits of the

poisonous tree.” (Filing No. 34 at ECF p. 1) For the reasons stated above, the inspection was

lawful. Consequently, Melton’s statements are admissible.

       Second, Melton states that his statements were obtained in violation of Miranda v.

Arizona, 384 U.S. 436 (1966). (Filing No. 34 at ECF p. 2) Miranda does not apply unless

Melton was in custody. While inspections of a variety of highly regulated businesses are

common, Melton provides no argument or authority to show that an inspection constitutes a

custodial interrogation and that the Miranda warnings were required. A court looks at the

totality of the circumstances at the time of questioning to determine whether a defendant was in

custody. United States v. Czichray, 378 F.3d 822, 826 (8th Cir. 2004) (citing United States v.

Axsom, 289 F.3d 496, 500 (8th Cir. 2002)).

       Factors useful in considering whether custody is involved are whether the
       suspect was advised that he was free to go, whether he was restrained, whether
       he initiated contact with authorities, whether strong arm tactics or deceptive
       stratagems were used, whether the atmosphere was police dominated, and
       whether the suspect was placed under arrest at the termination of questioning.

                                                 9
United States v. Johnson, 64 F.3d 1120, 1126 (8th Cir. 1995) (citing United States v. Griffin, 922

F.2d 1343, 1348 (8th Cir. 1990)). This was a mere routine inspection that occurred at Melton’s

business. Melton was advised that inspections of his business would occur when he chose to

engage in the business of manufacturing silencers. Melton’s movements were not restricted

during the inspection. At the conclusion of the inspection, the inspectors left and Melton was not

arrested. No strong arm tactics were used, nor any deceptive stratagems. The inspection was

completed primarily by unarmed inspectors. Two agents were also present, but their firearms

remained holstered and concealed from sight. This is not a situation similar to a formal arrest.

       In United States v. Jamieson-McKames Pharm., Inc., 651 F.2d 532 (8th Cir. 1981) an

inspection of a highly regulated business occurred. The Court cited Biswell in support of the

finding that the inspection was lawful. The Court ruled that Miranda warnings were not

required. Id. at 543. See also United States v. Acri Wholesale Grocery Co., 409 F. Supp. 529,

533 (S.D. Iowa 1976) (During an FDA inspection, the defendants “were neither in ‘custody’ nor

deprived of their freedom at any time in question.”)




                                                10
                                            Conclusion

       For the reasons stated above, the United States respectfully requests that Melton’s motion

to suppress be denied.



                                                      UNITED STATES OF AMERICA, Plaintiff

                                                      Respectfully submitted,

                                                      JOSEPH P. KELLY
                                                      United States Attorney
                                                      District of Nebraska

                                              By:      s/ Matthew R. Molsen
                                                      MATTHEW R. MOLSEN, #22693
                                                      Assistant U.S. Attorney
                                                      487 Federal Building
                                                      100 Centennial Mall North
                                                      Lincoln, NE 68508
                                                      Tel: (402) 437-5241
                                                      Fax: (402) 437-5390
                                                      E-mail: matthew.molsen@usdoj.gov



                                      Certificate of Service

        I hereby certify that on October 5, 2018, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which sent notification of such filing to all registered
participants. I also hereby certify that a copy of the same was served by regular mail, postage
prepaid, to the following non-CM/ECF participants: N/A


                                                      s/ Matthew R. Molsen
                                                      Assistant U.S. Attorney




                                                 11
